Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 1 of 25



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  CHANEL, INC.,

                 Plaintiff,

  vs.

  THE INDIVIDUALS, PARTNERSHIPS AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”
                    Defendants.


                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiff, Chanel, Inc. (“Plaintiff” or “Chanel”), hereby sues Defendants, the Individuals,

  Partnerships, and Unincorporated Associations identified on Schedule “A” (collectively

  “Defendants”). Defendants are promoting, selling, offering for sale, and distributing goods

  bearing counterfeits and confusingly similar imitations of Chanel’s trademarks within this

  district through various Internet based e-commerce stores, interactive photo albums, and fully

  interactive commercial Internet websites operating under the seller identities or domain names

  set forth on Schedule “A” (the “Seller IDs and Subject Domain Names”). In support of its

  claims, Chanel alleges as follows:

                                  JURISDICTION AND VENUE

         1.      This is an action for federal trademark counterfeiting and infringement, false

  designation of origin, cybersquatting, common law unfair competition, and common law

  trademark infringement pursuant to 15 U.S.C. §§ 1114, 1116, 1125(a), and 1125(d), and The All

  Writs Act, 28 U.S.C. § 1651(a). Accordingly, this Court has subject matter jurisdiction over this

  action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has



                                                  1
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 2 of 25



  supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Chanel’s state law claims because

  those claims are so related to the federal claims that they form part of the same case or

  controversy.

          2.       Defendants are subject to personal jurisdiction in this district, because they direct

  business activities toward and conduct business with consumers throughout the United States,

  including within the State of Florida and this district through, at least, the Internet based e-

  commerce stores, photo albums, 1 and domain names accessible in Florida and operating under

  their Seller IDs and Subject Domain Names.

          3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Defendants are,

  upon information and belief, aliens who are engaged in infringing activities and causing harm

  within this district by advertising, offering to sell, selling, and/or shipping infringing products

  into this district.

                                           THE PLAINTIFF

          4.       Chanel is a corporation organized under the laws of the State of New York with

  its principal place of business in the United States located at Nine West 57th Street, New York,

  New York 10019. Chanel operates boutiques throughout the world, including within this district.

  Chanel is, in part, engaged in the business of manufacturing and distributing throughout the

  world, including within this district, a variety of high quality luxury goods under multiple world

  famous common law and federally registered trademarks, including those identified in Paragraph

  16 below. Chanel offers for sale and sells its trademarked goods within the State of Florida,


  1
    Some Defendants use their Seller IDs in tandem with electronic communication via private
  messaging applications and/or services in order to complete their offer and sale of counterfeit
  Chanel branded products. Specifically, consumers are able to browse listings of Chanel branded
  products online via Defendants’ respective Seller IDs, ultimately directing customers to send
  inquiries, exchange data, and complete purchases via electronic communication with those
  Defendants.


                                                     2
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 3 of 25



  including this district. Defendants, through the sale and offer to sell counterfeit and infringing

  Chanel branded products, are directly, and unfairly, competing with Chanel’s economic interests

  in the State of Florida and causing Chanel harm and damage within this jurisdiction.

         5.      Like many other famous trademark owners in the luxury goods market, Chanel

  suffers ongoing daily and sustained violations of its trademark rights at the hands of

  counterfeiters and infringers, such as Defendants herein, who wrongfully reproduce and

  counterfeit Chanel’s trademarks for the twin purposes of (i) duping and confusing the consuming

  public and (ii) earning substantial profits. The natural and intended byproduct of Defendants’

  actions is the erosion and destruction of the goodwill associated with the Chanel name and

  associated trademarks and the destruction of the legitimate market sector in which it operates.

         6.      In order to combat the indivisible harm caused by the combined actions of

  Defendants and others engaging in similar conduct, each year Chanel expends significant

  monetary resources in connection with trademark enforcement efforts, including legal fees,

  investigative fees, and support mechanisms for law enforcement, such as field training guides

  and seminars. The recent explosion of counterfeiting over the Internet, including through online

  marketplace platforms and social media websites has created an environment that requires

  companies, such as Chanel, to expend significant time and money across a wide spectrum of

  efforts in order to protect both consumers and itself from the ill effects of confusion and the

  erosion of the goodwill connected to Chanel’s brand.

                                       THE DEFENDANTS

         7.      Defendants are individuals and/or business entities of unknown makeup, each of

  whom, upon information and belief, either reside and/or operate in foreign jurisdictions with lax

  trademark enforcement systems, redistribute products from the same or similar sources in those




                                                  3
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 4 of 25



  locations, and/or ship their goods from the same or similar sources in those locations to

  fulfillment centers within the United States to redistribute their products from that location.

  Defendants have the capacity to be sued pursuant to Federal Rule of Civil Procedure 17(b).

  Defendants target their business activities toward consumers throughout the United States,

  including within this district, and conduct pervasive business through the simultaneous operation

  of commercial Internet based e-commerce stores via Internet marketplace websites and/or

  interactive photo albums via Internet based social media or image hosting websites under the

  Seller IDs, or through the operation of fully interactive commercial Internet websites operating

  under the Subject Domain Names.

         8.      Upon information and belief, certain Defendants operate under the Seller IDs via

  third-party social media or image hosting websites in tandem with electronic communication via

  private messaging applications and/or services, thereby creating an interconnected ecosystem

  which functions as an online marketplace operation.

         9.      Upon information and belief, Defendants use aliases in conjunction with the

  operation of their businesses, including but not limited to those identified by the same Defendant

  Number on Schedule “A.”

         10.     Defendants are the past and present controlling forces behind the sale of products

  bearing counterfeits and infringements of Chanel’s trademarks as described herein operating and

  using at least the Seller IDs and Subject Domain Names.

         11.     Upon information and belief, Defendants directly engage in unfair competition

  with Chanel by advertising, offering for sale, and selling goods bearing counterfeits and

  infringements of one or more of Chanel’s trademarks to consumers within the United States and

  this district through Internet based e-commerce stores, interactive photo albums, and fully




                                                  4
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 5 of 25



  interactive, commercial Internet websites using at least the Seller IDs and operating under the

  Subject Domain Names, and additional names, e-commerce stores, photo albums, seller

  identification aliases, domain names, or websites not yet known to Chanel. Defendants have

  purposefully directed some portion of their illegal activities towards consumers in the State of

  Florida through the advertisement, offer to sell, sale, and/or shipment of counterfeit and

  infringing Chanel-branded goods into the State.

         12.     Upon information and belief, Defendants have registered, established or

  purchased, and maintained the Seller IDs and Subject Domain Names. Upon information and

  belief, Defendants have engaged in fraudulent conduct with respect to the registration of the

  Seller IDs and Subject Domain Names by providing false and/or misleading information to the

  Internet based e-commerce platforms, social media website, or image hosting website where they

  offer to sell and/or sell, or to the various registrars for the Subject Domain Names during the

  registration or maintenance process related to their respective Seller ID or Subject Domain

  Name. Upon information and belief, some Defendants have anonymously registered and

  maintained some of the Seller IDs and/or Subject Domain Names for the sole purpose of

  engaging in illegal counterfeiting activities.

         13.     Upon information and belief, Defendants will continue to register or acquire new

  seller identification aliases, photo albums, user names, private messaging accounts, and domain

  names for the purpose of selling and offering for sale goods bearing counterfeit and confusingly

  similar imitations of one or more of Chanel’s trademarks unless preliminarily and permanently

  enjoined.




                                                    5
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 6 of 25



         14.     Defendants’ Internet-based businesses amount to nothing more than illegal

  operations established and operated in order to infringe the intellectual property rights of Chanel

  and others.

         15.     Defendants’ business names, i.e., the Seller IDs and Subject Domain Names,

  associated payment accounts, and any other alias e-commerce stores, seller identification names,

  photo albums, user names, private messaging accounts, and domain names used in connection

  with the sale of counterfeit and infringing goods bearing one or more of Chanel’s trademarks, are

  essential components of Defendants’ online activities and are one of the means by which

  Defendants further their counterfeiting and infringement scheme and cause harm to Chanel.

  Moreover, Defendants are using Chanel’s famous brand name and trademarks to drive Internet

  consumer traffic to their e-commerce stores, photo albums, and websites operating under the

  Seller IDs and Subject Domain Names, thereby increasing the value of the Seller IDs and Subject

  Domain Names and decreasing the size and value of Chanel’s legitimate marketplace and

  intellectual property rights at Chanel’s expense.

                             COMMON FACTUAL ALLEGATIONS

         Plaintiff’s Business and Trademark Rights

         16.     Chanel is the owner of all rights in and to the following trademarks, which are

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (collectively, the “Chanel Marks”):

                        Registration
     Trademark                           Registration Date                Classes/Goods
                         Number
      CHANEL             0,626,035          May 1, 1956         IC 018 - Women’s Handbags
                                                                IC 014 - Bracelets, Pins, and
      CHANEL             0,902,190       November 10, 1970
                                                                Earrings
      CHANEL             1,177,400       November 10, 1981      IC 025 - Hats, shawls and belts



                                                      6
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 7 of 25



                                                     IC 025 - Suits, jackets, skirts,
                                                     dresses, pants, blouses, tunics,
                    1,241,264      June 7, 1983      sweaters, cardigans, tee-shirts,
                                                     coats, raincoats, scarves, shoes and
                                                     boots
                                                     IC 025 - Suits, Jackets, Skirts,
                                                     Dresses, Pants, Blouses, Tunics,
      CHANEL        1,241,265      June 7, 1983      Sweaters, Cardigans, Coats,
                                                     Raincoats, Scarves, Shoes and
                                                     Boots
                                                     IC 018 - Leather Goods-Namely,
                    1,314,511    January 15, 1985
                                                     Handbags
                                                     IC 018 - Leather Goods-Namely,
      CHANEL        1,347,677      July 9, 1985
                                                     Handbags
                                                     IC 006 - Keychains
                                                     IC 014 - Costume Jewelry
                                                     IC 025 - Blouses, Shoes, Belts,
                    1,501,898    August 30, 1988
                                                     Scarves, Jackets, Men’s Ties
                                                     IC 026 - Brooches and Buttons for
                                                     Clothing
                                                     IC 018 - Leather Goods; namely,
                                                     Handbags, Wallets, Travel Bags,
                                                     Luggage, Business and Credit
      CHANEL        1,733,051   November 17, 1992
                                                     Card Cases, Change Purses, Tote
                                                     Bags, Cosmetic Bags Sold Empty,
                                                     and Garment Bags for Travel
                                                     IC 018 - Leather Goods; namely,
                                                     Handbags, Wallets, Travel Bags,
                    1,734,822   November 24, 1992    Luggage, Business Card Cases,
                                                     Change Purses, Tote Bags, and
                                                     Cosmetic Bags Sold Empty
   RUE CAMBON       2,964,843      July 5, 2005      IC 018 - Handbags
      CHANEL        3,133,139    August 22, 2006     IC 014 - Jewelry and Watches
        N°5         3,149,203   September 26, 2006   IC 014 - Jewelry
                                                     IC 009 - Cases for Telephones
      CHANEL        3,890,159   December 14, 2010
                                                     IC 018 - Key Cases
                                                     IC 009 - Protective Covers for
                                                     Portable Electronic Devices,
                                                     Handheld Digital Devices,
                    4,074,269   December 20, 2011
                                                     Personal Computers and Cell
                                                     Phones
                                                     IC 018 - Key Cases




                                        7
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 8 of 25




                                                          IC 025 - For clothing, namely,
                                                          coats, jackets, dresses, tops, blouses,
                                                          sweaters, cardigans, skirts, vests,
                         4,241,822      November 13, 2012 pants, jeans, belts, swim wear,
                                                          pareos, beach cover-ups, hats, sun
                                                          visors, scarves, shawls, ties, gloves,
                                                          footwear, hosiery and socks
      CHANEL             5,100,448      December 13, 2016 IC 020 - Pillows

      CHANEL             5,166,441        March 21, 2017      IC 024 - Travelling blankets

                         5,280,486      September 5, 2017     IC 020 - Pillows

  The Chanel Marks are used in connection with the manufacture and distribution of high quality

  luxury goods in the categories identified above. True and correct copies of the Certificates of

  Registration for the Chanel Marks are attached hereto as Composite Exhibit “1.”

           17.   The Chanel Marks have been used in interstate commerce to identify and

  distinguish Chanel’s high quality luxury goods for an extended period of time.

           18.   The Chanel Marks have been used by Chanel long prior in time to Defendants’

  use of copies of those Marks. The Chanel Marks have never been assigned or licensed to any of

  the Defendants in this matter.

           19.   The Chanel Marks are symbols of Chanel’s quality, reputation, and goodwill and

  have never been abandoned. Chanel has carefully monitored and policed the use of the Chanel

  Marks.

           20.   The Chanel Marks are well-known and famous and have been for many years.

  Chanel has expended substantial time, money, and other resources developing, advertising, and

  otherwise promoting the Chanel Marks. The Chanel Marks qualify as famous marks as that term

  is used in 15 U.S.C. § 1125(c)(1).




                                                 8
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 9 of 25



         21.     Further, Chanel has extensively used, advertised, and promoted the Chanel Marks

  in the United States in association with the sale of high quality luxury goods. Chanel has spent

  millions of dollars promoting the Chanel Marks and products bearing the Chanel Marks. In

  recent years, annual sales of products bearing the Chanel Marks have totaled in the hundreds of

  millions of dollars within the United States.

         22.     As a result of Chanel’s efforts, members of the consuming public readily identify

  merchandise bearing or sold under the Chanel Marks, as being high quality luxury goods

  sponsored and approved by Chanel.

         23.     Accordingly, the Chanel Marks have achieved secondary meaning as identifiers

  of high quality luxury goods.

         24.     Genuine goods bearing the Chanel Marks are widely legitimately advertised and

  promoted by Chanel, its authorized distributors, and unrelated third parties via the Internet. Over

  the course of the past ten years, visibility on the Internet, particularly via Internet search engines

  such as Google, Yahoo!, and Bing has become increasingly important to Chanel’s overall

  marketing and consumer education efforts. Thus, Chanel expends significant monetary resources

  on Internet marketing and consumer education, including search engine optimization (“SEO”)

  strategies. Those strategies allow Chanel and its authorized retailers to fairly and legitimately

  educate consumers about the value associated with the Chanel brand and the goods sold

  thereunder. Similarly, Defendants’ individual seller stores, photo albums, and websites are

  indexed on search engines and compete directly with Chanel for space in the search results.

         Defendants’ Infringing Activities

         25.     Upon information and belief, Defendants are promoting and advertising,

  distributing, selling, and/or offering for sale goods in interstate commerce bearing counterfeit and




                                                    9
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 10 of 25



   infringing trademarks that are exact copies of one or more of the Chanel Marks (the “Counterfeit

   Goods”) through at least the Internet based e-commerce stores, interactive photo albums in tandem

   with various private messaging applications, and fully interactive, commercial Internet websites

   operating under the Seller IDs and Subject Domain Names. Several Defendants are also using, at

   least, the listings and associated images identified by the Amazon Standard Identification Numbers

   (“ASIN”) on Schedule “A” annexed hereto. Specifically, upon information and belief, Defendants

   are using identical copies of one or more of the Chanel Marks for different quality goods. Chanel

   has used the Chanel Marks extensively and continuously before Defendants began offering

   counterfeit and confusingly similar imitations of Chanel’s merchandise.

          26.     Upon information and belief, Defendants’ Counterfeit Goods are of a quality

   substantially and materially different than that of Chanel’s genuine goods. Defendants, upon

   information and belief, are actively using, promoting and otherwise advertising, distributing,

   selling, and/or offering for sale substantial quantities of their Counterfeit Goods with the

   knowledge and intent that such goods will be mistaken for the genuine high quality goods

   offered for sale by Chanel despite Defendants’ knowledge that they are without authority to use

   the Chanel Marks. The net effect of Defendants’ actions will cause confusion of consumers, at

   the time of initial interest, sale, and in the post-sale setting, who will believe Defendants’

   Counterfeit Goods are genuine goods originating from, associated with, and approved by Chanel.

          27.     Defendants advertise their Counterfeit Goods for sale to the consuming public via

   Internet based e-commerce stores and interactive photo albums on, at least, one Internet e-

   commerce marketplace, social media, or image hosting website using at least the Seller IDs and

   via fully interactive, commercial Internet websites operating under at least the Subject Domain




                                                  10
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 11 of 25



   Names. In so advertising these goods, Defendants improperly and unlawfully use one or more of

   the Chanel Marks without Chanel’s permission.

          28.     As part of their overall infringement and counterfeiting scheme, Defendants are,

   upon information and belief, concurrently employing and benefitting from substantially similar,

   advertising and marketing strategies based, in large measure, upon an illegal use of counterfeits

   and infringements of the Chanel Marks. Specifically, Defendants are using counterfeits and

   infringements of Chanel’s famous name and the Chanel Marks in order to make their e-

   commerce stores, photo albums, and websites selling illegal goods appear more relevant and

   attractive to consumers online. By their actions, Defendants are contributing to the creation and

   maintenance of an illegal marketplace operating in parallel to the legitimate marketplace for

   Chanel’s genuine goods. Defendants are causing, individual, concurrent and indivisible harm to

   Chanel and the consuming public by (i) depriving Chanel and other third parties of their right to

   fairly compete for space within search engine results and reducing the visibility of Chanel’s

   genuine goods on the World Wide Web, (ii) causing an overall degradation of the value of the

   goodwill associated with the Chanel Marks, and (iii) increasing Chanel’s overall cost to market

   its goods and educate consumers about its brand via the Internet.

          29.     Upon information and belief, Defendants are concurrently targeting their

   counterfeiting and infringing activities toward consumers and causing harm within this district

   and elsewhere throughout the United States. As a result, Defendants are defrauding Chanel and

   the consuming public for Defendants’ own benefit.

          30.     Upon information and belief, at all times relevant hereto, Defendants in this action

   had full knowledge of Chanel’s ownership of the Chanel Marks, including its exclusive right to

   use and license such intellectual property and the goodwill associated therewith.




                                                   11
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 12 of 25



          31.     Defendants’ use of the Chanel Marks, including the promotion and advertisement,

   reproduction, distribution, sale, and offering for sale of their Counterfeit Goods, is without

   Chanel’s consent or authorization.

          32.     Defendants are engaging in the above-described illegal counterfeiting and

   infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

   Chanel’s rights for the purpose of trading on Chanel’s goodwill and reputation. If Defendants’

   intentional counterfeiting and infringing activities are not preliminarily and permanently

   enjoined by this Court, Chanel and the consuming public will continue to be harmed.

          33.     Defendants’ above identified infringing activities are likely to cause confusion,

   deception, and mistake in the minds of consumers before, during, and after the time of purchase.

   Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

   customers, the public, and the trade into believing there is a connection or association between

   Chanel’s genuine goods and Defendants’ Counterfeit Goods, which there is not.

          34.     Moreover, upon information and belief, at least Defendant Number 107 has

   registered its respective Subject Domain Name using marks that are nearly identical and/or

   confusingly similar to at least one of the Chanel Marks (the “Cybersquatted Subject Domain

   Name”).

          35.     Defendant Number 107 does not have, nor has it ever had, the right or authority to

   use the Chanel Marks. Further, the Chanel Marks have never been assigned or licensed to be

   used on any of the websites including the website operating under the Cybersquatted Subject

   Domain Name.

          36.     Upon information and belief, Defendant Number 107 has provided false and/or

   misleading contact information when applying for the registration of the Cybersquatted Subject




                                                   12
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 13 of 25



   Domain Name, or has intentionally failed to maintain accurate contact information with respect

   to the registration of the Cybersquatted Subject Domain Name.

          37.     Upon information and belief, Defendant Number 107 has never used the

   Cybersquatted Subject Domain Name in connection with a bona fide offering of goods or services.

          38.     Upon information and belief, Defendant Number 107 has not made any bona fide

   non-commercial or fair use of the Chanel Marks on a website accessible under the Cybersquatted

   Subject Domain Name.

          39.     Upon information and belief, Defendant Number 107 has intentionally

   incorporated at least one of the Chanel Marks in its Cybersquatted Subject Domain Name to

   divert consumers looking for Chanel’s Internet website to its own Internet website for

   commercial gain.

          40.     Upon information and belief, Defendants’ payment and financial accounts,

   including but not limited to those specifically set forth on Schedule “A,” are being used by

   Defendants to accept, receive, and deposit profits from Defendants’ trademark counterfeiting and

   infringing, cybersquatting, and unfairly competitive activities connected to their Seller IDs and

   Subject Domain Names and any other alias e-commerce stores, photo albums, seller

   identification names, user names, private messaging accounts, domain names, or websites being

   used and/or controlled by them.

          41.     Further, upon information and belief, Defendants are likely to transfer or secret

   their assets to avoid payment of any monetary judgment awarded to Chanel.

          42.     Chanel has no adequate remedy at law.

          43.     Chanel is suffering irreparable injury and has suffered substantial damages as a

   result of Defendants’ unauthorized and wrongful use of the Chanel Marks. If Defendants’




                                                  13
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 14 of 25



   counterfeiting and infringing, cybersquatting, and unfairly competitive activities are not

   preliminarily and permanently enjoined by this Court, Chanel and the consuming public will

   continue to be harmed.

          44.     The harm and damages sustained by Chanel have been directly and proximately

   caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

   sale of their Counterfeit Goods.

            COUNT I - TRADEMARK COUNTERFEITING AND INFRINGEMENT
              PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

          45.     Chanel hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 44 above.

          46.     This is an action for trademark counterfeiting and infringement against

   Defendants based on their use of counterfeit and confusingly similar imitations of the Chanel

   Marks in commerce in connection with the promotion, advertisement, distribution, offering for

   sale, and sale of the Counterfeit Goods.

          47.     Defendants are promoting and otherwise advertising, selling, offering for sale,

   and distributing goods using counterfeits and/or infringements of one or more of the Chanel

   Marks. Defendants are continuously infringing and inducing others to infringe the Chanel Marks

   by using one or more of them to advertise, promote, sell, and offer to sell counterfeit and

   infringing Chanel branded goods.

          48.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

   and actually are causing confusion, mistake, and deception among members of the trade and the

   general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

          49.     Defendants’ unlawful actions have caused and are continuing to cause

   unquantifiable damages to Chanel and are unjustly enriching Defendants with profits at Chanel’s



                                                  14
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 15 of 25



   expense.

           50.      Defendants’ above-described illegal actions constitute counterfeiting and

   infringement of the Chanel Marks in violation of Chanel’s rights under § 32 of the Lanham Act,

   15 U.S.C. § 1114.

           51.      Chanel has suffered and will continue to suffer irreparable injury and damages

   due to Defendants’ above described activities if Defendants are not preliminarily and

   permanently enjoined. Additionally, Defendants will continue to wrongfully profit from their

   illegal activities.

                     COUNT II - FALSE DESIGNATION OF ORIGIN
               PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

           52.      Chanel hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 44 above.

           53.      Upon information and belief, Defendants’ Counterfeit Goods bearing, offered for

   sale, and sold using copies of one or more of the Chanel Marks have been widely advertised and

   offered for sale throughout the United States via at least one Internet e-commerce marketplace,

   social media, or image hosting website, and one fully interactive commercial Internet website.

           54.      Defendants’ Counterfeit Goods bearing, offered for sale, and sold using copies of

   at least one of the Chanel Marks are virtually identical in appearance to Chanel’s genuine goods.

   However, Defendants’ Counterfeit Goods are different and likely inferior in quality.

   Accordingly, Defendants’ activities are likely to cause confusion in the trade and among the

   general public as to at least the origin or sponsorship of their Counterfeit Goods.

           55.      Defendants, upon information and belief, have used in connection with their

   advertisement, offer for sale, and sale of their Counterfeit Goods, false designations of origin and

   false descriptions and representations, including words or other symbols and trade dress, which



                                                    15
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 16 of 25



   tend to falsely describe or represent such goods and have caused such goods to enter into

   commerce with full knowledge of the falsity of such designations of origin and such descriptions

   and representations, all to Chanel’s detriment.

          56.     Defendants have authorized infringing uses of one or more of the Chanel Marks

   in Defendants’ advertisement and promotion of their counterfeit and infringing branded goods.

   Defendants have misrepresented to members of the consuming public that the Counterfeit Goods

   being advertised and sold by them are genuine, non-infringing goods.

          57.     Additionally, Defendants are using counterfeits and infringements of one or more

   of the Chanel Marks in order to unfairly compete with Chanel and others for space within search

   engine organic results, thereby jointly depriving Chanel of a valuable marketing and educational

   tool which would otherwise be available to Chanel and reducing the visibility of Chanel’s

   genuine goods on the World Wide Web.

          58.     Defendants’ above-described actions are in violation of Section 43(a) of the

   Lanham Act, 15 U.S.C. § 1125(a).

          59.     Chanel has no adequate remedy at law, and has sustained indivisible injury and

   damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction by this

   Court, Defendants will continue to wrongfully reap profits and Chanel will continue to suffer

   irreparable injury to its goodwill and business reputation, as well as monetary damages.

               COUNT III - CLAIM FOR RELIEF FOR CYBERSQUATTING
             PURSUANT TO § 43(d) OF THE LANHAM ACT (15 U.S.C. § 1125(d))
                           (Against Defendant Number 107 only)

          60.     Chanel hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 44 above.

          61.     At all times relevant hereto, Chanel has been and still is the owner of the rights,

   title, and interest in and to the Chanel Marks.


                                                     16
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 17 of 25



            62.   Upon information and belief, Defendant Number 107 has acted with the bad faith

   intent to profit from the Chanel Marks and the goodwill associated with the Chanel Marks by

   registering and using the Cybersquatted Subject Domain Name.

            63.   The Chanel Marks were distinctive and famous at the time Defendant Number

   107 registered the Cybersquatted Subject Domain Name.

            64.   Defendant Number 107 has no intellectual property rights in or to the Chanel

   Marks.

            65.   The Cybersquatted Subject Domain Name is identical to, confusingly similar to,

   or dilutive of at least one of the Chanel Marks.

            66.   Defendant Number 107’s conduct is done with knowledge and constitutes a

   willful violation of Chanel’s rights in the Marks. At a minimum, the conduct of this Defendant

   constitutes reckless disregard for and willful blindness to Chanel’s rights.

            67.   Defendant Number 107’s actions constitute cybersquatting in violation of §43(d)

   of the Lanham Act, 15 U.S.C. § 1125(d).

            68.   Chanel has no adequate remedy at law.

            69.   Chanel has suffered and will continue to suffer irreparable injury and damages

   due to the above described activities of Defendant Number 107 if this Defendant is not

   preliminarily and permanently enjoined.

                     COUNT IV - COMMON LAW UNFAIR COMPETITION

            70.   Chanel hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 44 above.

            71.   This is an action against Defendants based on their promotion, advertisement,

   distribution, sale and/or offering for sale, of goods bearing marks that are virtually identical, both




                                                      17
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 18 of 25



   visually and phonetically, to the Chanel Marks in violation of Florida’s common law of unfair

   competition.

          72.     Specifically, Defendants are promoting and otherwise advertising, selling,

   offering for sale, and distributing goods bearing counterfeits and infringements of one or more of

   the Chanel Marks. Defendants are also using counterfeits and infringements of one or more of

   the Chanel Marks to unfairly compete with Chanel and others for (1) space in search engine

   results across an array of search terms and (2) visibility on the World Wide Web.

          73.     Defendants’ infringing activities are likely to cause and actually are causing

   confusion, mistake, and deception among members of the trade and the general consuming

   public as to the origin and quality of Defendants’ products by their use of the Chanel Marks.

          74.     Chanel has no adequate remedy at law and is suffering irreparable injury and

   damages as a result of Defendants’ actions.

                  COUNT V - COMMON LAW TRADEMARK INFRINGEMENT

          75.     Chanel hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 44 above.

          76.     This is an action for common law trademark infringement against Defendants

   based on their promotion, advertisement, offering for sale, and sale of their Counterfeit Goods

   bearing one or more of the Chanel Marks. Chanel is the owner of all common law rights in and

   to the Chanel Marks.

          77.     Specifically, Defendants, upon information and belief, are promoting, and

   otherwise advertising, distributing, offering for sale, and selling goods bearing infringements of

   one or more of the Chanel Marks.




                                                  18
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 19 of 25



          78.     Defendants’ infringing activities are likely to cause and actually are causing

   confusion, mistake, and deception among members of the trade and the general consuming

   public as to the origin and quality of Defendants’ Counterfeit Goods bearing the Chanel Marks.

          79.     Chanel has no adequate remedy at law and is suffering damages and irreparable

   injury as a result of Defendants’ actions.

                                        PRAYER FOR RELIEF

          80.     WHEREFORE, Chanel demands judgment on all Counts of this Complaint and an

   award of equitable relief and monetary relief against Defendants as follows:

                  a.      Entry of temporary, preliminary, and permanent injunctions pursuant to 15

   U.S.C. § 1116 and Federal Rule of Civil Procedure 65 enjoining Defendants, their agents,

   representatives, servants, employees, and all those acting in concert or participation therewith,

   from manufacturing or causing to be manufactured, importing, advertising or promoting,

   distributing, selling or offering to sell their Counterfeit Goods; from infringing, counterfeiting, or

   diluting the Chanel Marks; from using the Chanel Marks, or any mark or trade dress similar

   thereto, in connection with the sale of any unauthorized goods; from using any logo, trade name

   or trademark or trade dress that may be calculated to falsely advertise the services or products of

   Defendants as being sponsored by, authorized by, endorsed by, or in any way associated with

   Chanel; from falsely representing themselves as being connected with Chanel, through

   sponsorship or association, or engaging in any act that is likely to falsely cause members of the

   trade and/or of the purchasing public to believe any goods or services of Defendants, are in any

   way endorsed by, approved by, and/or associated with Chanel; from using any reproduction,

   counterfeit, infringement, copy, or colorable imitation of the Chanel Marks in connection with

   the publicity, promotion, sale, or advertising of any goods sold by Defendants; from affixing,




                                                    19
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 20 of 25



   applying, annexing or using in connection with the sale of any goods, a false description or

   representation, including words or other symbols tending to falsely describe or represent

   Defendants’ goods as being those of Chanel, or in any way endorsed by Chanel and from

   offering such goods in commerce; from engaging in search engine optimization strategies using

   colorable imitations of Chanel’s name or trademarks; and from otherwise unfairly competing

   with Chanel.

                  b.      Entry of a temporary restraining order, as well as preliminary and

   permanent injunctions pursuant to 28 U.S.C. § 1651(a), The All Writs Act, enjoining Defendants

   and all third parties with actual notice of the injunction from participating in, including providing

   financial services, technical services or other support to, Defendants in connection with the sale

   and distribution of non-genuine goods bearing and/or using counterfeits of the Chanel Marks.

                  c.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, that upon Chanel’s request, the top level domain (TLD) Registry

   for each of the Subject Domain Names, and any other domains used by Defendants, or their

   administrators, including backend registry operators or administrators, place the Subject Domain

   Names on Registry Hold status for the remainder of the registration period for any such domain

   name, thus removing them from the TLD zone files which link the Subject Domain Names, and

   any other domain names being used and/or controlled by Defendants to engage in the business of

   marketing, offering to sell, and/or selling goods bearing counterfeits and infringements of the

   Chanel Marks, to the IP addresses where the associated websites are hosted.

                  d.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, canceling for the life of the current registration or, at Chanel’s

   election, transferring the Subject Domain Names and any other domain names used by




                                                    20
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 21 of 25



   Defendants to engage in their counterfeiting of the Chanel Marks at issue to Chanel’s control so

   they may no longer be used for illegal purposes.

                  e.      Entry of an order requiring Defendants, their agent(s) or assign(s), to

   assign all rights, title, and interest, to their Subject Domain Name(s) to Chanel and, if within five

   (5) days of entry of such order Defendants fail to make such an assignment, the Court order the

   act to be done by another person appointed by the Court at Defendants’ expense, such as the

   Clerk of Court, pursuant to Federal Rule of Civil Procedure 70(a).

                  f.      Entry of an order requiring Defendants, their agent(s) or assign(s), to

   instruct all search engines to permanently delist or deindex the Subject Domain Name(s) and, if

   within five (5) days of entry of such order Defendants fail to make such a written instruction, the

   Court order the act to be done by another person appointed by the Court at Defendants’ expense,

   such as the Clerk of Court, pursuant to Federal Rule of Civil Procedure 70(a).

                  g.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, authorizing Chanel to serve the injunction on any e-mail service

   provider with a request that the service provider permanently suspend the e-mail addresses which

   are used by Defendants in connection with Defendants’ promotion, offering for sale, and/or sale

   of goods using counterfeits, and/or infringements of the Chanel Marks.

                  h.      Entry of an order requiring, upon Chanel’s request, Defendants to request

   in writing permanent termination of any messaging services, Seller IDs, user names, and social

   media accounts they own, operate, or control on any messaging service and social media

   platform.

                  i.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   this Court’s inherent authority that, upon Chanel’s request, the applicable governing messaging




                                                    21
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 22 of 25



   service and Internet marketplace, social media, and image hosting website operators and/or

   administrators for the Seller IDs who are provided with notice of the injunction, disable and/or

   cease facilitating access to the Seller IDs and any other alias e-commerce stores, seller

   identification names, photo albums, user names, and private messaging accounts, being used

   and/or controlled by Defendants to engage in the business of marketing, offering to sell, and/or

   selling goods bearing counterfeits and infringements of the Chanel Marks.

                 j.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority that, upon Chanel’s request, any messaging service and Internet

   marketplace, social media, and image hosting website operators and/or administrators for the

   Seller IDs who are provided with notice of the injunction, identify any e-mail address known to

   be associated with Defendants’ respective Seller IDs.

                 k.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   this Court’s inherent authority that, upon Chanel’s request, any messaging service and Internet

   marketplace, social media, and image hosting website operators and/or administrators who are

   provided with notice of the injunction, permanently remove from the multiple platforms, which

   include, inter alia, a Direct platform, Group platform, Seller Product Management platform,

   Vendor Product Management platform, and Brand Registry platform, any and all listings and

   associated images of goods bearing counterfeits and/or infringements of the Chanel Marks via

   the e-commerce stores and Internet based photo albums operating under the Seller IDs, including

   but not limited to the listings and associated images identified by the “parent” and/or “child”

   Amazon Standard Identification Numbers (“ASIN”) on Schedule “A” annexed hereto, and upon

   Chanel’s request, any other listings and images of goods bearing counterfeits and/or

   infringements of the Chanel Marks associated with any ASIN linked to the same sellers or linked




                                                  22
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 23 of 25



   to any other alias e-commerce stores, seller identification names, photo albums, user names, and

   private messaging accounts being used and/or controlled by Defendants to promote, offer for sale

   and/or sell goods bearing counterfeits and/or infringements of the Chanel Marks.

                 l.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   this Court’s inherent authority that, upon Chanel’s request, Defendants and any Internet

   marketplace, social media, and image hosting website operators and/or administrators who are

   provided with notice of the injunction, immediately cease fulfillment of and sequester all goods

   of each Defendant bearing one or more of the Chanel Marks in its inventory, possession,

   custody, or control, and surrender those goods to Chanel.

                 m.      Entry of an order requiring Defendants to account to and pay Chanel for

   all profits and damages resulting from Defendants’ trademark counterfeiting and infringing and

   unfairly competitive activities and that the award to Chanel be trebled, as provided for under 15

   U.S.C. § 1117, or, at Chanel’s election with respect to Count I, that Chanel be awarded statutory

   damages from each Defendant in the amount of two million dollars ($2,000,000.00) per each

   counterfeit trademark used and product sold, as provided by 15 U.S.C. § 1117(c)(2) of the

   Lanham Act.

                 n.      Entry of an order requiring Defendant Number 107 to account to and pay

   Chanel for all profits and damages resulting from that Defendant’s cybersquatting activities and

   that the award to Chanel be trebled, as provided for under 15 U.S.C. § 1117, or, at Chanel’s

   election with respect to Count III, that Chanel be awarded statutory damages from Defendant

   Number 107 in the amount of one hundred thousand dollars ($100,000.00) per cybersquatted

   domain name used as provided by 15 U.S.C. § 1117(d) of the Lanham Act.




                                                  23
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 24 of 25



                  o.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Chanel’s

   costs and reasonable attorneys’ fees and investigative fees associated with bringing this action.

                  p.      Entry of an order that, upon Chanel’s request, Defendants and any

   financial institutions, payment processors, banks, escrow services, money transmitters, or

   marketplace platforms, and their related companies and affiliates, identify and restrain all funds,

   up to and including the total amount of judgment, in all financial accounts and/or sub-accounts

   used in connection with the Seller IDs and Subject Domain Names or other alias e-commerce

   stores, social media accounts, photo albums, seller identification names, user names, private

   messaging accounts, domain names and/or websites used by Defendants presently or in the

   future, as well as any other related accounts of the same customer(s) and any other accounts

   which transfer funds into the same financial institution account(s), to be surrendered to Chanel in

   partial satisfaction of the monetary judgment entered herein.

                  q.      Entry of an award of pre-judgment interest on the judgment amount.

                  r.      Entry of an order for any further relief as the Court may deem just and

   proper.

   DATED: December 12, 2019.             Respectfully submitted,

                                         STEPHEN M. GAFFIGAN, P.A.

                                         By: Stephen M. Gaffigan
                                         Stephen M. Gaffigan (Fla. Bar No. 025844)
                                         Virgilio Gigante (Fla. Bar No. 082635)
                                         T. Raquel Wiborg-Rodriguez (Fla. Bar No. 103372)
                                         401 East Las Olas Blvd., #130-453
                                         Ft. Lauderdale, Florida 33301
                                         Telephone: (954) 767-4819
                                         E-mail: stephen@smgpa.net
                                         E-mail: leo@smgpa.net
                                         E-mail: Raquel@smgpa.net

                                         Attorneys for Plaintiff, Chanel, Inc.



                                                   24
Case 0:19-cv-63068-KMW Document 1 Entered on FLSD Docket 12/12/2019 Page 25 of 25




    [This page is the subject of Plaintiff’s Motion to File Under Seal. As such, this page has
                        been redacted in accordance with L.R. 5.4(b)(1)]




                                               25
